Title: From James Madison to Robert Young, 22 January 1805 (Abstract)
From: Madison, James
To: Young, Robert


22 January 1805, Department of State. “The relations between the United States and the port of Havana being in several respects of a nature to invite the residence there without delay of an Agent in the nature of a Consul, as a measure advantageous to the Public, permit me to request you to intimate your intentions respecting the exercise of the commission you hold and whether it will be agreable to you to proceed thither.”
